In an action pursuant to article 15 of the Real Property Law and for other relief with respect to two parcels of property located respectively in Kings and Queens Counties, title to which has been acquired by defendant through in rem foreclosures, plaintiffs, former owners, appeal from a judgment entered on an order granting defendant’s motion for judgment on the pleadings and for summary judgment. Judgment unanimously affirmed, without costs, and without prejudice to plaintiffs taking such proceedings as they may be advised with respect to moving in the foreclosure action to open their default and with respect to enforcing in that action whatever rights or remedies plaintiffs may have. No opinion. Present — Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldoek, JJ.